Citation Nr: 1219869	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  05-04 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to April 27, 2010, and to a rating higher than 40 percent thereafter. 

2.  Entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to April 27, 2010, and to a rating higher than 40 percent thereafter. 

3.  Entitlement to service connection for a heart disability, to include chronic ischemic heart disease, coronary artery disease, and arteriosclerotic heart disease, status post-three coronary artery bypass graft, and status post-thoracotomy, midsternotomy.

4.  Entitlement to an initial disability rating higher than 50 percent for an acquired psychiatric disorder.  

5.  Entitlement to service connection for hypertensive heart disease, to include as secondary to service-connected type II diabetes mellitus.

6.  Entitlement to an earlier effective date than September 30, 2003, for the grant of service connection for a psychiatric disorder.

7.  Entitlement to an earlier effective date than March 31, 2010, for the grant of service connection for peripheral vascular disease of the left lower extremity with popliteal aneurysms.

8.  Entitlement to an earlier effective date than March 31, 2010, for the grant of service connection for peripheral vascular disease of the right lower extremity with popliteal aneurysms.
 

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which in pertinent part, denied the benefits sought on appeal. 

In a September 2010 rating decision, the RO increased the Veteran's disability ratings for peripheral neuropathy of the right and left lower extremities to 40 percent, respectively, effective April 27, 2010.  Although increased ratings have been granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

During the pendency of the appeal, a September 2010 rating decision granted service connection for erectile dysfunction, previously claimed as sexual dysfunction, to include as secondary to the service connected type II diabetes mellitus.  Since the Veteran has not disagreed with the rating or effective date assigned for that disability, the issue is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Additionally, a February 2012 rating decision granted the appellant's claim for service connection for ischemic heart disease. 

The claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA examination report of March 2010 in which the examiner opines that the service-connected diabetes mellitus aggravated the hypertension.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The claim of entitlement to service connection for hypertensive heart disease, to include as secondary to service-connected type II diabetes mellitus, and the claims  of entitlement to earlier effective dates for the grant of service connection of peripheral vascular disease with popliteal aneurysms of the right and left lower extremities, and an earlier effective date for the grant of service connection for a psychiatric disorder, along with the claim for an increased rating for a psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.



FINDINGS OF FACT

1.  Prior to April 27, 2010, the Veteran's bilateral peripheral neuropathy of the lower extremities was manifested by pain, occasional cramps, parasthesias, dysesthesias, and weakness in the lower extremities; sensory loss of pinprick sensation in the upper third of the lower extremities; and absent vibratory perception at the ankles; however, the evidence did not show nerve paralysis, or muscle atrophy, and the Veteran's disabilities were not described as more than moderate.  

2.  After April 27, 2010, the Veteran's bilateral peripheral neuropathy of the lower extremities has not been shown to be productive of severe incomplete paralysis with marked muscle atrophy of either lower extremity.  

3.  In a February 2012 rating decision, the RO granted the Veteran's service-connection claim for ischemic heart disease.


CONCLUSIONS OF LAW

1.  Prior to April 27, 2010, the criteria for a 20 percent rating, but no higher, for peripheral neuropathy of the right leg were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011). 

2.  Effective April 27, 2010, the criteria for a rating in excess of 40 percent for peripheral neuropathy of the right leg were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

3.  Prior to April 27, 2010, the criteria for a 20 percent rating, but no higher, for peripheral neuropathy of the left leg were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011). 

4.  Effective April 27, 2010, the criteria for a rating in excess of 40 percent for peripheral neuropathy of the left leg were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

5.  The appeal on the merits of the Veteran's claim of entitlement to service connection for a heart disability, to include chronic ischemic heart disease, coronary artery disease, and arteriosclerotic heart disease, status post-three coronary artery bypass graft, and status post-thoracotomy, midsternotomy, has become moot by virtue of a February 2012 rating decision granting the benefit in full, and there remains no matter in controversy for which the Board has jurisdiction. 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002 & Supp. 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided the requisite notice of how to substantiate his claims for increased ratings, the allocation of responsibilities between himself and VA, and how ratings and effective dates are assigned in letters dated in February 2003, October 2004, March 2006, and July 2009. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided and the record does not otherwise show such prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2010 and December 2010 supplemental statements of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims herein decided.  In addition, pursuant to the Board's remand, the RO contacted the Veteran by way of a July 2009, which informed him that he could submit or identify additional relevant evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law and that there has been substantial compliance with the Board's remand directives.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that documents pertaining to the amount of the Veteran's Social Security Administration monetary benefits and his competence have not been translated from Spanish to English, the Board finds that those documents are not relevant to the claims decided herein.  
  
Increased Ratings

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words slight, moderate, and severe, as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011). 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011). 

The Veteran's peripheral neuropathy of the right and left legs was assigned separate disability ratings of 10 percent prior to April 27, 2010, and separate 40 percent disability ratings thereafter, pursuant to Diagnostic Code 8599-8520.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be assigned as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be 99 for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2011).  Diagnostic Codes 8520 pertains to paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8520 (2011). 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assigned for incomplete paralysis, which is mild, moderate or moderately severe in degree.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

The term incomplete paralysis indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or very rarely lost.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral combine with application of the bilateral factor.  38 C.F.R. § 4.124a (2011). 

Neuralgia, cranial or peripheral, is usually characterized by a dull and intermittent pain, of typical distribution, so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2011).

On VA examination in August 1999, the Veteran complained of general weakness, easy fatigability, pain and numbness of the extremities and cramps.  He had strength in the lower extremities of 3/5 and diminished vibration sense distally.  He also had diminished ankle jerks bilaterally.  The diagnosis was peripheral neuropathy.  

On VA neurological examination in June 2000, the Veteran complained of pain, parasthesias and dysesthesias in the feet.  Motor examination revealed weakness in both lower extremities as 4/5.  There was also diminished pinprick and vibration distally, and absent ankle jerks, bilaterally.  The examiner diagnosed peripheral neuropathy. 

On VA neurological examination in July 2003, the Veteran complained of constant numbness in the lower extremities, worsened during long walks and not relieved by treatment.  He also related constant daily mild pain, rated as 4 - 6/10.  The Veteran was being treated with medication.  Motor examination was normal with no atrophy or wasting.  Sensory examination showed vibratory sense absent at the ankle level.  There was decreased pinprick perception of pain in the lower extremities in a stocking-type distribution with normal touch and position sense.  Deep tendinous reflexes were normal at +2 in the lower extremities.  There was no agnosia or apraxia.  The Veteran's gait was normal.  The examiner diagnosed peripheral neuropathy of the lower extremities confirmed by electrodiagnosis.  

A private treatment record in April 2004, noted an impression of sensory motor peripheral neuropathy.  The clinician suggested starting treatment with medication for neuropathy.  The Veteran underwent a peripheral nerves examination in April 2005.  He reported pain, numbness, occasional cramps, and weakness in the lower extremities.  The Veteran used a cane for ambulation.  The examiner noted peripheral neuropathy in the lower extremities confirmed electrodiagnostically.  There was no motor deficit, no involuntary movement, atrophy or fasciculations.  Tone was normal and there was no gross power deficit.  Sensory examination showed loss of pinprick sensation from the upper third down in the lower extremities.  There was hair growth in both legs and no hyperpigmentated changes were noted.  Vibratory perception was completely absent at the ankles, and it was decreased at the knee level.  The sensory pattern impairment was one of stocking type distribution.  Deep tendinous reflexes were normoactive at +2 in the lower extremities.  The examiner diagnosed peripheral neuropathy of the lower extremities without muscle atrophy or wasting.  

From the evidence discussed above, the Board finds that prior to April 27, 2010, the evidence shows that bilateral lower extremity peripheral neuropathy was manifested by pain, occasional cramps, parasthesias, dysesthesias, and weakness in the lower extremities.  Sensory examination showed loss of pinprick sensation from the upper third down of the lower extremities.  Vibratory perception was completely absent at the ankles, and it was decreased at the knee level.  However, deep tendinous reflexes were normoactive at +2 in the lower extremities, except in August 1999 and June 2000, when ankle jerks were noted to be diminished and absent, respectively.  There was no atrophy or wasting and tone was normal.  There was no fasciculation, agnosia, or apraxia.  There was hair growth in both legs and no hyperpigmentated changes were noted.  In addition, in August 1999, he has 3/5 strength bilaterally and in June 2000, it was 4/5.  The Board finds that the disability picture presented prior to April 27, 2010, meets the criteria for separate disability ratings of no more than 20 percent for moderate manifestations of neuropathy of the lower extremities under Diagnostic Code 8520.

However, the Board finds that prior to April 27, 2010, peripheral neuropathy of either lower extremity did not more nearly approximate the criteria for a 40 percent disability rating or higher schedular rating because moderately severe incomplete paralysis of either lower extremity is not shown.  Had there been foot drop, that would trigger consideration of a rating higher than 20 percent for each lower extremity.  Moreover, at times he had normal strength in the lower extremities and on two occasions it was noted to be as low as 3/5.  Without greater weakness, a higher rating is not warranted.  Moreover, the deep tendon reflexes were noted to be 2+ on two examinations and diminished or absent in the ankles on two other occasions.  The diminished ankle jerk warrants the assignment of a 20 percent evaluation for each lower extremity and it has been considered whether absent ankle jerks warrant the assignment of a higher rating.  However, as the other findings on that examination in June 2000 were that the Veteran had weakness of only 4/5 and diminished vibration sense distally, the Board finds that this meets the criteria for a 20 percent evaluation but no higher as the motor and sensory symptoms were not more disabling.  Moreover, on the examination when vibratory sense was found to be absent at the ankle level, the other findings were of only decreased pinprick perception of pain and deep tendon reflexes were normal.  Again, these findings support the assignment of a 20 percent rating but no higher.  On the April 2004 examination, when loss of pinprick sensation was noted from the upper third of the lower extremities and vibratory perception was absent at the ankles and diminished at the knee level, deep tendon reflexes were again normal.  These findings again support a 20 percent evaluation bilaterally but do not support a finding of moderately severe or severe disability as deep tendon reflexes and motor testing were normal.  Thus, the Board concludes that prior to April 27, 2010, the symptoms of the Veteran's peripheral neuropathy of the right and left lower extremities most nearly approximated the criteria for separate 20 percent disability ratings, and no higher, under Diagnostic Code 8520.  38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2011). 

Effective April 27, 2010, the Veteran's peripheral neuropathy of the right and left legs was assigned separate disability ratings of 40 percent.  The Veteran underwent a peripheral nerves examination in April 2010.  He complained of pain and severe cramps on a daily basis.  The Veteran reported the neuropathy was progressively worse.  The examiner noted that the Veteran's medication for neuropathy had recently been changed due to ineffectiveness.  Additionally, the Veteran took narcotics for pain.  Response to treatment was described as poor.  On examination, muscle strength was 5/5.  Sensory function was decreased to vibration and light touch, distally.  Position sense was normal.  Plantar flexion was normal in the right and left lower extremities.  There was no muscle atrophy, abnormal muscle tone or bulk.  The nerve disorder did not affect the function of any joints.  Gait and balance were normal.  Knee reflexes were 1+, bilaterally and ankle reflexes were absent.  The examiner noted peripheral nerve dysfunction with early motor component as shown by loss of achylean reflexes, bilaterally.  There was no nerve paralysis.  The Veteran exhibited neuritis and neuralgia.  The examiner diagnosed severe painful sensory diabetic peripheral neuropathy in the lower extremities.  The examiner determined that the effect on the Veteran's activities of daily living was mostly moderate in nature.  The Veteran was noted to be retired.  

From the evidence discussed above, the Board finds that after April 27, 2010 peripheral neuropathy of either lower extremity did not more nearly approximate the criteria for a 60 percent disability rating or higher schedular rating because neither severe incomplete paralysis with marked muscle atrophy of either lower extremity nor complete paralysis is shown.  Moreover, as discussed earlier, the findings prior to the date of the VA examination in April 2010 did not warrant a higher rating.  The knee reflexes, as shown on examination in April 2010, were now for the first time 1+, the ankle reflexes were absent, both vibration and light touch were decreased, and the Veteran complained of pain and severe cramps and reported that he was now taking narcotics for the disability.  Thus, the Board concludes that a higher rating is not warranted prior to April 27, 2010, and after April 27, 2010, the evidence of record does not support separate disability ratings higher than 40 percent for right and left lower extremity neuropathy under Diagnostic Code 8520.  38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2011). 

As the preponderance of the evidence is against the claims for assignment of higher ratings for peripheral neuropathy of the bilateral lower extremities after April 28, 2010, the claims for separate ratings higher than 40 percent must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the Veteran's statements regarding symptomatology associated with the service-connected peripheral neuropathy of the lower extremities.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify). 

In this case, the Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Highly probative and competent evidence concerning the nature and extent of the Veteran's peripheral neuropathy of the lower extremities has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the examinations.  The medical findings as provided in the examination reports directly address the criteria under which disability due to peripheral neuropathy of the lower extremities is rated.  The examination reports are adequate as they were based on physical examinations of the Veteran and as sufficient information was provided so the Board's determination is an informed one.  However, the findings of the examinations do not support the assignment of any higher or separate ratings than those assigned.  The Board finds those examination findings to be highly persuasive and probative.

Therefore, while the Board has considered the Veteran's reported symptomatology and has found that the evidence supports increased staged ratings of 20 percent and 40 percent, the Board finds the examination reports to be entitled to great probative weight as they report the level of disability based on several different types of tests.  These findings outweigh the Veteran's subjective evidence of complaints regarding the severity of symptomatology.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Accordingly, the Board finds that the criteria for separate disability ratings greater than 20 percent prior to April 27, 2010, and greater than 40 percent thereafter, are not met.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2011).

The Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected peripheral neuropathy of the lower extremities reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  Accordingly, as the Veteran's signs and symptoms were fully considered above in determining whether increased ratings are warranted, an exceptional disability picture is not shown.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, the Board finds that referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2011).

Dismissal

With regards to the veteran's claim for entitlement to service connection for a heart disability, to include chronic ischemic heart disease, coronary artery disease, and arteriosclerotic heart disease, status post-three coronary artery bypass graft, and status post-thoracotomy, midsternotomy, the Board notes that during the pendency of the appeal by a rating decision in February 2012, the RO granted the benefit sought in full.  The Veteran's appeal for entitlement to service connection for that disability is thus moot, as the benefit sought on appeal has already been granted.  Baughman v. Derwinski, 1 Vet. App. 563 (1991).  Because there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, as it has been granted, the appeal with respect to this issue is dismissed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).


ORDER

Prior to April 27, 2010, a 20 percent disability rating, but no higher, for peripheral neuropathy of the right lower extremity, is granted. 

Effective April 27, 2010, a disability rating higher than 40 percent for peripheral neuropathy of the right lower extremity is denied.

Prior to April 27, 2010, a 20 percent disability rating, but no higher, for peripheral neuropathy of the left lower extremity, is granted. 

Effective April 27, 2010, a disability rating higher than 40 percent for peripheral neuropathy of the left lower extremity is denied.

The appeal with respect to the issue of entitlement to service connection for a heart disability, to include chronic ischemic heart disease, coronary artery disease, and arteriosclerotic heart disease, status post-three coronary artery bypass graft, and status post-thoracotomy, midsternotomy, is dismissed. 


REMAND

The Board regrets the additional delay that will result from this remand. Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development. 

In October 2008, the Board granted the Veteran's claim for service connection for a psychiatric disorder.  Accordingly, by a rating decision in February 2009, the RO granted service connection for an acquired psychiatric disorder and assigned an initial disability rating of 50 percent, effective September 30, 2003.  In a July 2009 statement, the Veteran appealed for a higher rating.  The Veteran also appealed for an earlier effective date than September 30, 2003, for the grant of service connection for a psychiatric disorder.  Additionally, in a December 2010 rating decision, the RO granted service connection for peripheral vascular disease of the right and left lower extremities with popliteal aneurysms, and assigned separate disability ratings of 40 percent, respectively.  In a statement in January 2011, the Veteran appealed for an earlier effective date than March 31, 2010, for the grant of service connection for peripheral vascular disease of the right and left lower extremities.  

The July 2009 and January 2011 statements constitute timely notices of disagreement (NOD) with the February 2009 and December 2010 rating decisions, respectively.  The RO has not issued statements of the case in response to the NOD's.  Under these circumstances, the Board is required to remand the matter for issuance of statement(s) of the case addressing the claims for entitlement to earlier effective dates for the grant of service connection for peripheral vascular disease of the right and left lower extremities with popliteal aneurysms, and a psychiatric disorder, as well as the claim for a rating higher than 50 percent for the service-connected psychiatric disorder.  Manlicon v. West, 12 Vet. App. 238 (1999). 

With regards to the Veteran's claim for service connection for hypertensive heart disease, the Veteran claims that he developed hypertensive heart disease as due to his service-connected diabetes mellitus, type II.  

A disability may be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that the regulation addressing service connection for disabilities on a secondary basis, 38 C.F.R. § 3.310(b), was amended in September 2006.  See 71 Fed. Reg. 52,744 -52,747 (Sept. 7, 2006), effective October 10, 2006. 

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Allen v. Brown, 7 Vet. App. 439.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the Veteran.

In October 2010, the Board determined that a VA examination addressing the etiology of the Veteran's hypertensive heart disease was necessary in order to fairly decide the merits of the claim.  The examiner was specifically asked to provide an opinion as to whether there was at least a 50 percent probability or greater that any such diagnosed cardiac-related disorder, to include hypertensive heart disease, was  caused or aggravated by the Veteran's service-connected type 2 diabetes mellitus disability.  Pursuant to the remand instructions, the Veteran had a VA cardiological examination in March 2010.  Following an examination of the Veteran and a review of the claims folder, the VA examiner opined the service-connected type II diabetes mellitus aggravated the Veteran's hypertension because he had been found to have microalbuminuria, which was an early sign of diabetic neuropathy, and the medical literature supported a finding that this condition aggravated hypertension.  Accordingly, the examiner concluded that the Veteran's diabetes mellitus type II aggravated his hypertension.  Neither this report nor the December 2010 addendum addressed whether it was at least as likely as not that hypertensive heart disease was aggravated by the service-connected diabetes mellitus.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

As it remains unclear to the Board whether the Veteran's hypertensive heart disease was caused or aggravated by a service-connected disability, to include diabetes mellitus, an addendum to that opinion is necessary to comply with the remand instructions.  Hence, the claim will be returned so that additional clarification may be obtained and included in the claims folder. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement(s) of the case in response to the July 2009 and January 2011 notices of disagreement regarding the claims for entitlement to earlier effective dates for the grant of service connection for peripheral vascular disease of the right and left lower extremities with popliteal aneurysms, and a psychiatric disorder, as well as the claim for a rating higher than 50 percent for the service-connected psychiatric disorder.  Inform the Veteran of his appeal rights.

2.  Forward the complete claims folder to the VA examiner who provided the March 2010 VA examination and opinion report, and subsequent December 2010 addendum report.  The examiner is asked to provide additional comments with respect to her opinion that failed to fully discuss whether the appellant's service-connected diabetes mellitus caused or aggravated the nonservice-connected hypertensive heart disease.  A detailed analysis must be provided and the examiner is asked to specifically address the following:

a) Is it is at least as likely as not (50 percent probability or greater probability) that the Veteran's hypertensive heart disease was caused by the service-connected diabetes mellitus and/or ischemic heart disease?

b) If not, is it at least as likely as not (50 percent or greater probability) that that hypertensive heart disease was aggravated (increased in severity beyond the natural progress of the condition) by the service-connected diabetes mellitus and/or ischemic heart disease?  

c) Is it at least as likely as not that hypertensive heart disease began in or is related to active service.  

If the examiner who performed the March 2010 VA cardiological examination report and December 2010 addendum report, is no longer available or feels that another examination is necessary in order to provide the requested opinion, then an examination should be scheduled.  The examiner's report must specifically reflect that the entire claims folder was reviewed.  The examiner is specifically requested to provide responses to the above questions.  A complete rationale for all opinions must be set forth in the report.

3.  After the requested examination addendum report has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Then readjudicate the claim.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


